Citation Nr: 1621075	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (previously evaluated as lumbar strain) currently rated 20 percent.

2.  Entitlement to an increased rating for right shoulder capsulitis, status post decompression and Mumford currently rated 20 percent.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for PTSD, and an August 2011 rating decision that continued the 20 percent rating for degenerative disc disease of the lumbar spine and also continued the 20 percent rating for right shoulder capsulitis.  

That August 2011 rating decision also granted service connection for radiculopathy, right lower extremity and assigned a 10 percent rating, and denied entitlement to individual unemployability.  A subsequent June 2013 rating decision denied entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, peripheral neuropathy of the right upper extremity, plantar ulcer of the left metatarsal head, status post arthroplasty, entitlement to a temporary total evaluation based on the need for convalescence, and also increased the disability rating for radiculopathy, right lower extremity to 20 percent.  The Veteran submitted a notice of disagreement (NOD) on October 2, 2013 with the June 2013 decision for all determinations with the exception of entitlement to a temporary total evaluation based on the need for convalescence, and in an August 13, 2014 statement, the Veteran's representative noted the following issues on appeal: increased rating for degenerative disc disease of the lumbar spine and right shoulder capsulitis, entitlement to individual unemployability, and entitlement to service connection for PTSD.  See August 2014 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646).  In September 26, 2013 VA Form 9, the Veteran indicated that he is only appealing the issues of increased rating for degenerative disc disease and right shoulder capsulitis, and denial of entitlement to service connection for PTSD.

In an August 15, 2014 deferred rating, the RO indicated that it had accepted the October 2, 2013 NOD "in lieu of VA Form 9" and also inquired whether the Veteran wanted a Board hearing.  On August 18, 2014, the RO issued a Statement of the Case (SOC) addressing these issues, along with the claim for entitlement to a temporary total evaluation based on a need for convalescence.  Notably, the RO rephrased each issue as "secondary to the service-connected disability of degenerative disc disease of the lumbar spine" and rephrased the issue of entitlement to a temporary total evaluation based on the need for convalescence, to include "following arthroplasty of a plantar ulcer of the left metatarsal head."  In a February 2016 decision, the RO increased the rating for radiculopathy, right lower extremity from 20 percent to 40 percent effective October 20, 2015, and declined to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy, left lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine.  Thereafter, in an April 2016 appellant's brief, the Veteran's representative addressed the issues of increased ratings for degenerative disc disease of the lumbar spine and right shoulder capsulitis, and denial of entitlement to service connection for PTSD.  The brief did not address the determination of the February 2016 decision, and the evidence does not reflect, and the Veteran does not contend, that a timely NOD or substantive appeal with regard to these issues was submitted.  Therefore, these issues are not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2015).

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder, the primary issue that has been adjudicated in this case is whether the Veteran has PTSD as a result of the claimed in-service stressor. VA treatment notes, however, reflect that the Veteran has also been diagnosed with other psychiatric disorders, including major depressive disorder and anxiety disorder NOS.  The Board has therefore recharacterized the issue on appeal more broadly, to encompass any diagnosed acquired psychiatric disorder.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that what constitutes a claim is not a Veteran's own characterization of the disorder for which he seeks service connection, but that claims must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claims

The Veteran's statements identified ongoing symptoms of back and right shoulder pain, limitation of motion and decreased function of the right shoulder, the use of a wheelchair because he is unable to walk due to his symptoms.  The Veteran's back and right shoulder disabilities have not been assessed at a VA examination since December 2010.  In the April 2016 Appellant's Brief, the Veteran's representative requested that, alternative to granting the increased rating claims in full, the Veteran should be scheduled for an updated VA examination of his back and right shoulder. Given that the evidence indicates that the current ratings may be incorrect due to the passage of time and a possible increase in disability, the Board will grant this request and instruct that a new VA orthopedic examination be conducted to determine the current severity of the back and right shoulder disabilities.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Service Connection for an Acquired Psychiatric Disorder

As to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has been diagnosed with major depression and anxiety disorder, NOS.  VA treatment records dated from June 2010 through December 2015 document that the Veteran was followed for anxiety and depression diagnosed as secondary to pain related to his service-connected lumbar spine and right shoulder disabilities.  As the evidence indicates a current psychiatric disorder other than PTSD that may be associated with the Veteran's service-connected disabilities, a VA examination as to the nature and etiology of any current psychiatric disorder is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i)(C) (2015) (examination warranted where claimed disability may be associated with another service connected disability).  The Veteran has also been diagnosed with PTSD by a VA psychiatrist but the AOJ has been unable to verify his claimed stressors, to include one that is claimed to have occurred while stationed onboard the USS McInerney.  See August 2010 VA Form 21-4138; September 2010 Memorandum from Joint Services Records Research Center (JSRRC).  Specifically, the Veteran asserts that while stationed onboard the USS McInerney, before Christmas of 1982, the ship assisted in a medevac operation in response to a submarines call for help.  The Veteran reports that he was a member of the crew from the USS McInerney that rescued a man by way of motor boat.  Specifically, the Veteran wrote:

I was the bowhook on board when we picked him up.  I was told to hold his head in my lap.  The hole trip back to the boat he was looking me straight in the eye his eyes were gray and with film over them.  His mouth was covered in thick saliva witch looked like foam and for 20 or 30 minutes back to the ship he was trying to speak to me like asking for help or something.  I could not understand him and I kept telling him it would be ok we were going to get him fixed up.  But when we got back to the ship within an hour they passed the word on the 1MC that he died and all I could think of was . . ."

See August 2010 VA Form 21-0781 Statement in Support of Claim for PTSD; August 2010 VA Form 21-4138.

In September 2010, the RO denied the Veteran's claim for PTSD.  In denying entitlement to service connection for PTSD, the RO acknowledged the reported stressor that "a fellow sailor with whom [the Veteran] had contact died during [his] tour of service," and also that the Veteran "picked up a man who was injured on a submarine[,] held the man's head in [his] lap during the trip, and the man died two hours later."  The RO determined that evidence does not show a clinical diagnosis of PTSD, which meets DSM-IV criteria and that information required to corroborate the Veteran's in-service stressor is insufficient.

The Veteran submitted a September 2011 NOD, and in an August 9, 2013 SOC, the RO acknowledged that the Veteran had been diagnosed with the disorder but found that his claimed in-service stressor remained uncorroborated.

In this regard, personnel records establish that the Veteran served aboard the USS McInerney in 1982.  In August 2010, the Veteran submitted VA Form 21-0781, Statement in Support of Claim for PTSD, and attached the statement discussed above detailing his claimed in-service stressor.  Personnel records specifically reflect that while serving aboard the USS McInerney, the Veteran was awarded the meritorious unit commendation for the period of April 26, 1980 to January 31, 1982 and also awarded the sea service deployment ribbon for the period of November 22, 1982 to May 20, 1983.  Personnel records also document that the Veteran was issued a DD 214, Certificate of Release or Discharge from Active Duty (DD 214) by the USS McInerney on July 13, 1984; however, this DD 214 does not appear to be of record.  The AOJ should review the claims file and determine whether the complete personnel file has been obtained and, if not, take appropriate action.  38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(2); 38 C.F.R. § 3.159(e).  Additionally, it is not clear from the evidence of record whether the USS McInerney participated in a rescue mission involving a submarine.  A remand is therefore warranted to obtain the deck logs of the USS McInerney and to determine whether the rescue mission occurred during the Veteran's tour aboard the ship.

Finally, the claims file contains service personnel records relating to the Veteran's periods of active duty service, to include a report of medical history dated July 1, 1981, and a January 15, 1985 reenlistment examination and report of medical history.  As indicated above, personnel records reflect that the Veteran was issued a DD 214 by the USS McInerney on July 13, 1984; however, apparently the only DD 214 of record is for the period of June 4, 1985 to September 7, 1990.  Accordingly, on remand, the AOJ should obtain the Veteran's DD 214 for his first tour of service.  If the Board is in error that this document is not in the electronic claims file, please identify the location of the document in a memorandum to the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain clarification as to his duty assignments aboard the USS McInerney.  Request from the Veteran a statement containing as much detail as possible regarding the dates he served aboard the USS McInerney, and his service units.  He should be told that the information is necessary to obtain supportive evidence related to his claimed in-service stressor. 

2.  Then, request any as yet unobtained service personnel records and information regarding the whereabouts of the USS McInerney during the time the Veteran was assigned to the ship from the National Personnel Records Center (NPRC) and/or other appropriate records depositories.  The AOJ must contact the appropriate records center to verify the dates the Veteran served aboard the USS McInerney and also obtain any missing personnel records to include the DD 214 for the first portion of his service.  If the Board is in error that the DD 214 from this period of service is not in the claims file, the AOJ should indicate the location of this document in a memorandum to the file.  All efforts to obtain these records must be documented in the claims file.  38 C.F.R. § 3.159.

3.  After the development sought in paragraphs 1 and 2 is completed, request deck logs from the USS McInerney during the period(s) the Veteran served aboard the ship.  

4.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder to include PTSD, major depressive disorder, and anxiety disorder, NOS.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder to include PTSD, major depressive disorder, and anxiety disorder, NOS is related to the Veteran's service, to include the claimed in-service stressor that occurred in 1982.

The examiner is should also opine whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder, and anxiety disorder, NOS diagnosed is either (a) caused or (b) aggravated by the Veteran's service-connected right shoulder disorder and/or his service-connected lumbar spine disorder.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder and lumbar spine disabilities.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

6.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

